DETAILED ACTION
In the preliminary amendment filed 2/18/2020, Applicant has amended claims 1-3, 6-17 and 19-22; and added new claim 25. Claim 5 has been cancelled. Currently, claims 1-4 and 6-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes legal phraseology (i.e. “comprises”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-4, 6-19 and 21-25 are objected to because of the following informalities which require appropriate correction:
In claims 2-4 and 6-19: in line 1 of each claim, “A wound dressing” should be replaced with “The wound dressing”.
In claim 18 line 4: “the supporting structure(s)” should be “the at least one supporting structure(s)”.
In claim 21 line 1: “A method” should be “The method”.
In claim 22 line 7: “the patient’s skin” should be replaced with “skin of the patient”.
In claims 23-25: in line 1 of each claim, “A wound dressing” should be replaced with “The wound dressing”.
	In claim 24 line 3: “a combination” should be replaced with “combination”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and, therefore, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an “means for providing at least one supporting structure” as recited in claim 3. Specifically, these limitations recite a generic placeholder (“means for”) coupled with functional language (“providing”) without giving sufficient structure, material or acts for achieving this function. Thus, for claim 3, the phrase “means for providing at least one supporting structure” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (i.e. a perforated layer as described on page 8 of the specification) as performing the claimed function, and equivalents thereof (i.e. other means for forming the adhesive supporting structure).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim(s) 1-4 and 6-25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Specifically, Claims 1-4 and 6-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 positively recites part of the human body in combination with the device, as for example: in claim 1, the limitation reciting “…a lower surface facing the wound and an upper surface facing away from the wound” of the claim encompasses a human being. It has been held that a claim directed to or including within its scope, a human being will not be considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the constitution. Accordingly, proper procedure where a claim is directed to an apparatus “attached to” the human body or any part thereof is to reject such claim under 35 U.S.C 101 with an explanation that, because the claim positively recites a part of the human body, it is directed to nonstatutory subject matter. See Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987). Therefore, for at least this reason, claim 1 has been rejected under 35 USC 101. It is suggested that claim 1 be amended to recite “a lower surface configured for facing the wound and an upper surface configured for facing away from the wound” in order to overcome this rejection.
Additionally, claim(s) 14, 20 and 22 include the following structural limitations that are defined by areas of the human body and functional limitations which recite method steps defined by movement of the human body: For example, claim 14 recites: “…a lower surface facing the wound and an upper surface facing away from the wound”; claim 20 recites: “…a lower surface facing the wound and an upper surface facing away from the wound”; and claim 22 recites: "at least one opening between a perimeter of the wound-covering layer and the patient’s skin…”. Thus, claims 14, 20 and 22 each define an invention that includes non-statutory subject matter. It is suggested that claims 14 and 20 be amended to recite “a lower surface configured for facing the wound and an upper surface configured for facing away from the wound” and that claim 22 be amended to recite "at least one opening configured to be between a perimeter of the wound-covering layer and skin of the patient…”in order to overcome the rejections.
Claims 2-4, 6-13, 15-19, 21, and 23-25 each depend directly or indirectly from a rejected claim and, therefore, contain the same deficiencies as the claims from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the lower surface of the skin-contact layer or the base layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the means for providing one or more supporting structures" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the skin-contact layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the tab" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the perforated layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-4 and 6-25 are rejected under 35 U.S.C. 112(b) because the claims include various limitations that are directed to structure that is defined by areas of the human body or method steps defined by movement of the human body both of which are subject to changes based on differences in human anatomy from one individual to the next (see claim rejections under 35 USC 101). Thus, the language of the claims does not specifically point out and distinctly claim the subject matter.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10, 12-16 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harder et al (US 10639207).
With respect to claim 1, Harder discloses a wound dressing (dressing 10; fig 1-10) comprising:
a base layer (main membrane 12) having a lower surface facing the wound (front surface 16 which is the “skin side” configured to face a patient’s chest – col 4 lines 5-6;fig 6-7) and an upper surface (back surface 17 of membrane 12) facing away from the wound (back surface is opposite to the front surface 16 and thus faces away from the wound since surface 16 faces the body/wound  – col 4 lines 6-7), and an aperture (opening 20) therethrough for locating over the wound (col 4 lines 9-14);
a top layer (sealing membrane 14) extending over the aperture and at least a part of the upper surface (as shown in figures 6-7),
and at least one supporting structure located between the top layer and the base layer,
connecting the top layer to the base layer (joints 30; col 5 lines 15-29), 
such that the wound dressing can transition from an open configuration in which the aperture and an area external to the wound dressing are in fluid communication via at least one opening at a perimeter between the base layer and the top layer and around the at least one supporting structure (air passage through vent passages 32 that are around joints 30 is permitted in the “open configuration” described in col 5 lines 46-61 and col 6 lines 48-60; shown in fig 7), to a closed configuration in which the top layer has collapsed around the at least one supporting structure and forms a seal over the aperture (col 5 line 62 – col 6 line3; col 6 lines 21-47; “closed” configuration is shown in fig 6).
With respect to claim 2, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that at least a portion of the upper surface of the base layer and/or the lower surface of the top layer comprises an adhesive (the joints 30 between the upper surface of membrane 12 and the lower surface of sealing membrane 14 can be formed by an adhesive layer – col 5 line 25).
With respect to claim 3, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses a means for providing at least one supporting structure located between the top layer and the base layer (forming the joints 30 inherently requires a means for forming said joints), wherein the means for providing the at least one supporting structure comprises a perforated layer (the joints 30 are interpreted as forming a layer between membranes 12 and 14 where the layer is perforated because it includes openings between adjacent joints forming vent passages 32; see figs 2 and 4; col 5 lines 46-50).
With respect to claim 4, Harder discloses the invention as claimed (see rejection of claim 3) and also discloses that the perforated layer (layer including joints 30) comprises a plurality of perforations (a plurality of vent passages 32 are provided as shown in figs 2 and 4), the perforations being arranged in a radial pattern extending outwardly from the aperture (as shown in figs 2 and 4).
With respect to claim 6, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that the top layer (14) is connected to the base layer (12) by a plurality of supporting structures (a plurality of joints 30 are provided in order to form an “annular array”- col 5 lines 15-16; see fig 2 and 4) .
With respect to claim 7, Harder discloses the invention as claimed (see rejection of claim 6) and also discloses that the supporting structure (joints 30) comprises an island (each joint 30 forming the annular array is interpreted as being an “island” since it is physically separated from the other joints as shown in figs 2 and 4).
With respect to claim 8, Harder discloses the invention as claimed (see rejection of claim 6) and also discloses that the supporting structure (joint 30) comprises a plurality of islands (each joint 30 forming the annular array is interpreted as being an “island” since it is physically separated from the other joints as shown in figs 2 and 4; there are a plurality of joints 30 as shown in figs 2 and 4).
With respect to claim 9, Harder discloses the invention as claimed (see rejection of claim 7) and also discloses that the islands are spaced apart (as shown in figs 2 and 4 the joints 30 are spaced apart from one another).
With respect to claim 10, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that the supporting structure is made from an adhesive material (the joints 30 between the upper surface of membrane 12 and the lower surface of sealing membrane 14 can be formed by an adhesive layer – col 5 line 25).
With respect to claim 12, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that the perimeter between the base layer and the top layer comprises a plurality of openings (as shown in figs 2, 4 and 7 there are openings at the end of each vent passage 32 at the perimeter of the membrane 14 between membranes 12 and 14).
With respect to claim 13, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that the at least a portion of the lower surface of the base layer comprises an adhesive (front surface 16 of membrane 12 is coated with adhesive 18 – col 4 lines 7-9; figs 6-7).
With respect to claim 14, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses a skin-contact layer attached to the lower surface of the base layer (front surface 16 of membrane 12 is coated with adhesive 18 – col 4 lines 7-9; figs 6-7; adhesive 18 is for securing membrane 12 to the user’s skin – col 4 lines 47-49), the skin-contact layer (18) comprising a lower surface facing the wound and an upper surface facing away from the wound (shown in figs 6-7 the lower surface of adhesive 18 faces the skin surface that includes wound 102 and the upper surfaces faces away towards membrane 12), wherein the skin-contact layer (18) comprises an aperture therethrough that overlaps, or corresponds to, the aperture in the base layer (there is an opening in layer 18 that overlaps the opening 20 as shown in figs 6-7).
With respect to claim 15, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses a removable protecting layer (release liner 28) located on the lower surface of the skin-contact layer (18) (fig 5; col 4 lines 53-59).
With respect to claim 16, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses a tab (tab section 27 – col 4 lines 60-62).
With respect to claim 19, Harder discloses the invention as claimed (see rejection of claim 1) and also discloses that the wound dressing is applied to a penetrating chest wound (col 1 lines 6-17 and 49-52).
With respect to claim 20, Harder discloses a method of manufacturing a wound dressing (dressing 10; fig 1-10), comprising connecting (the layers forming dressing 10 are interconnected to form an integral structure as shown i.e. in figs 6-7) a base layer (main membrane 12) having a lower surface facing the wound (front surface 16 which is the “skin side” configured to face a patient’s chest – col 4 lines 5-6;fig 6-7) and an upper surface (back surface 17 of membrane 12) facing away from the wound (back surface is opposite to the front surface 16 and thus faces away from the wound since surface 16 faces the body/wound  – col 4 lines 6-7), and an aperture (opening 20) therethrough for locating over the wound (col 4 lines 9-14), a top layer (sealing membrane 14) extending over the aperture and at least a part of the upper surface (as shown in figures 6-7), and at least one supporting structure located between the top layer and the base layer, connecting the top layer to the base layer (joints 30; col 5 lines 15-29), such that the wound dressing can transition from an open configuration in which the aperture and an area external to the wound dressing are in fluid communication via at least one opening at a perimeter between the base layer and the top layer and around the at least one supporting structure (air passage through vent passages 32 that are around joints 30 is permitted in the “open configuration” described in col 5 lines 46-61 and col 6 lines 48-60; shown in fig 7), to a closed configuration in which the top layer has collapsed around the at least one supporting structure and forms a seal over the aperture (col 5 line 62 – col 6 line3; col 6 lines 21-47; “closed” configuration is shown in fig 6).
With respect to claim 21, Harder discloses the method as claimed (see rejection of claim 20) and also discloses that the base layer is connected to the top layer via at least one supporting structure located between the base layer and the supporting layer (joints 30 connect membranes 12 and 14; col 5 lines 15-29).
With respect to claim 22, Harder discloses a wound dressing (dressing 10; fig 1-10) comprising a wound-covering layer (sealing membrane 14) suitable for extending over a wound of a patient (as shown in figures 6-7 membrane 14 covers the opening where wound 102 is located), the wound-covering layer (14) having a wound-facing surface and a non-wound facing surface (upper/lower surfaces of membrane 14 shown in figs 6-7), wherein the wound-facing surface comprises at least one supporting structure for connecting the wound-covering layer to the skin of the patient in use (adhesive 18 is configured to attach the dressing 10 to the user’s skin; adhesive 18 is attached to the wound-facing surface of membrane 14 via connection to membrane 12 and joints 30 between the membranes 12 and 14), such that in use the wound dressing can transition from an open configuration in which the wound and an area external to the wound dressing are in fluid communication via at least one opening between a perimeter of the wound-covering layer and the patient’s skin and around the at least one supporting structure (air passage through vent passages 32 that are around joints 30 is permitted in the “open configuration” described in col 5 lines 46-61 and col 6 lines 48-60; shown in fig 7), and a closed configuration in which the wound-covering layer has collapsed around the at least one supporting structure and forms a seal over the wound (col 5 line 62 – col 6 line3; col 6 lines 21-47; “closed” configuration is shown in fig 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harder et al (US 10639207) in view of Fury (US 5431633).
With respect to claim 11, Harder discloses the invention as claimed (see rejection of claim 1) but does not disclose that the supporting structure overlaps at least a portion of the aperture.
Fury, however, teaches a device (10; fig 2) which includes a base layer (bottom layer 19), a top layer (15; fig 2) and at least one supporting structure between the top and base layers (tubular base 31 – fig 2) wherein the supporting structure overlaps at least a portion of the aperture (the base 31 includes a valve base 40 inside the middle part 41 of base 31 which has a configuration like spokes on a wheel with openings 42 between adjacent spokes as shown in fig 2 – thus the rod elements forming the spokes form a structure which overlaps the opening in layer 19 based on the arrangement of the layers shown in fig 2). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Harder to include a supporting structure that overlaps at least a portion of the aperture, like in Fury, in order to control the direction of airflow through the aperture.

Claim(s) 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Harder et al (US 10639207) in view of Scheremet et al (US 2013/0030342).
With respect to claims 17-18, Harder discloses the invention as claimed (see rejection of claim 1) but does not disclose an active pharmaceutical ingredient, an anticoagulant, or a combination thereof, wherein the active pharmaceutical ingredient, the anticoagulant, or the combination thereof are at least partially coated onto, or contained in, any one or more of the top layer, the base layer, the means for providing one or more supporting structures, the skin-contact layer, the supporting structure(s), and the tab.
	Scheremet teaches a thoracic wound seal comprising an adhesive coated substrate that includes antimicrobial agent 920 configured to make contact with a wound or fluids dispersed from a wound (para [0056-0058]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an antimicrobial agent as taught by Scheremet to the base layer in Harder (like it is added to the substrate in Scheremet) in order to permit contact between the antimicrobial agent and the wound or fluids dispersed from the wound (as taught by Scheremet) to prevent bacterial growth and/or infection and thus promote wound healing.
With respect to claims 23-24, Harder discloses the invention as claimed (see rejection of claim 22) but does not disclose an active pharmaceutical ingredient, an anticoagulant, or a combination thereof, wherein the wound covering layer and/or the at least one supporting structure is at least partially coated with, or contains, the active pharmaceutical ingredient, the anticoagulant, or a combination thereof.
	Scheremet teaches a thoracic wound seal comprising an adhesive coated substrate that includes antimicrobial agent 920 configured to make contact with a wound or fluids dispersed from a wound (para [0056-0058]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added an antimicrobial agent as taught by Scheremet to the wound covering layer in Harder (like it is added to the substrate in Scheremet) in order to permit contact between the antimicrobial agent and the wound or fluids dispersed from the wound (as taught by Scheremet) to prevent bacterial growth and/or infection and thus promote wound healing.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 102(a)(1) as anticipated by Harder et al (US 10639207) or, in the alternative, under 35 USC 103 as obvious over Harder et al (US 10639207).
	With respect to claim 25, Harder discloses the invention as claimed (see rejection of claim 2) and also teaches at least one supporting structure that is formed of adhesive (the joints 30 between the upper surface of membrane 12 and the lower surface of sealing membrane 14 can be formed by an adhesive layer – col 5 line 25). Harder is silent, however, as to the method of forming the adhesive supporting structure. The claimed phrase “the at least one supporting structure is formed by adhesive passing through perforations in the perforated layer” is being treated as a product by process limitation; that is, that the supporting structure is made by passing adhesive through perforations in a perforated layer. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
            Thus, even though Harder is silent as to the process used to form the adhesive supporting structure, it appears that the product in Harder would be the same or similar as that claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786